DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 6/24/2022 in which claims 1, 7, 16 and 17 have been amended. Claim 23 has been added. Claims 9, 13 and 15 are withdrawn. Currently claims 1-8, 10-12, 14 and 16-23 are pending for examination in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev (WO 2009/144731 A2).
Regarding claims 1 and 7, Shalev discloses:
A gas monitoring system for artificial ventilation (page 1, lines 3-4), the gas monitoring system comprising:  
5a sensor (page 9, line 23; or page 21, lines 21-23 wherein the sensor is located after the sampling line 214 see figure 1b) that is configured to produce a signal corresponding to a concentration of a predetermined gas (CO2) in a portion (distal end of 208; see below) which is in a respiratory circuit of an artificial ventilator, and through which both an inspiratory gas and an expiratory gas pass (see figure 1b) (page 9, lines 14-27; page 14, lines 10-22), the inspiratory gas passing in a first direction and the expiratory gas passing in a second direction opposite to the first direction (see figure 1b) (page 9, lines 14-27; page 3, lines 14-16); 

    PNG
    media_image1.png
    725
    577
    media_image1.png
    Greyscale

a displaying apparatus/a displaying section (figure 2) that is communicable with the sensor (page 20, lines 12-19 for example); 
a processor (controller; page 13, line 25); and  
10a memory that is configured to store a command which is readable by the processor, wherein, 
when, during high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor, 
the processor is configured to calculate a measurement value of the concentration 15based on the signal, and is configured to display at least one of a waveform corresponding to the signal and the measurement value on the displaying apparatus (figure 2, page 19, line 15) (page 16, lines 13-16 automatic sampling implies a memory)
and the sensor is configured such that the sensor is located in an ex vivo portion of the respiratory circuit when the respiratory circuit is connected to a patient for ventilation and the sensor is operated (the sensor, capnograph, being located downstream a sampling line as discussed on page 21, lines 21-23, the sensor is ex vivo).

5 Regarding claim 5, Shalev further discloses wherein, when, during the high-frequency oscillatory ventilation performed by the artificial ventilator, the command is executed by the processor (page 17, lines 2-19), the processor is configured to display a measurement value of the concentration which is obtained after an end of sustained inflation of the lungs (interpreted as a sustained inhalation), as a feature value (page 18, lines 17-25).  

Regarding claim 6, Shalev further discloses wherein, when, during the high-frequency oscillatory ventilation performed by the artificial ventilator, the command is executed by the processor (page 17, lines 2-19), the command is executed by the processor, the processor is configured to display the feature value separately (page 18, line 20) from the 15measurement value (ContCO2) of the concentration (figure 2).  

Regarding claim 12, Shalev further discloses wherein determination that the sustained inflation is performed is conducted by acquiring information indicating that the sustained inflation is performed (page 18, lines 17-25), by the artificial ventilator (200) (page 17, lines 2-19) (page 18, lines 17-25).

5 Regarding claim 19, Shalev further discloses wherein, when, during the high-frequency oscillatory ventilation performed by the artificial ventilator, the command is executed by the processor (page 17, lines 2-19), the processor is configured to display a measurement value of the concentration which is obtained after an end of sustained inflation of the lungs (interpreted as a sustained inhalation), as a feature value (page 18, lines 17-25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Hok (US 2004/0050142 A1). 
Regarding claim 2, Shalev further discloses wherein, 20when, during the high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor (figure 2, page 19, line 15) (page 16, lines 13-16) but does not explicitly state that the processor is configured to extract a high-frequency component having a frequency which is higher than a predetermined value, from the signal.  
	However Hok teaches a CO2 sensor wherein a processor is configured to extract a high-frequency component having a frequency which is higher than a predetermined value, from a signal [0021] (high pass filter).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein the processor is configured to extract a high-frequency component having a frequency which is higher than a predetermined value, from the signal as taught by Hok for the benefit of isolating a specific portion of the waveform. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Lisogurski (US 2017/0143277 A1). 
Regarding claim 3, Shalev discloses the claimed invention substantially as claimed as set forth for claim 1 above. Shalev further discloses wherein, 20when, during the high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor (figure 2, page 19, line 15) (page 16, lines 13-16), the processor uses a low value of the signal in order to detect spontaneous respiration of a patient to whom the artificial ventilator is connected (page 20, lines 15-19). Shalev does not explicitly state that these low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal. 
	However, Lisogurski teaches that it is known to extract low-frequency components of a signal having a frequency lower than a predetermined value utilizing a band-pass filter, a low-pass filter [0077]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein the low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal as taught by Lisogurski for the benefit of easily obtaining desired frequencies for further processing.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Lisogurski (US 2017/0143277 A1) in further view of Gedeon et al. (US 4,421,113)
Regarding claim 4, Shalev discloses the claimed invention substantially as claimed as set forth for claim 3 above but does not explicitly state wherein, in a case where the low-frequency component satisfies a predetermined condition (Shalev as modified by Lisogurski discloses this predetermined condition is breathing spontaneously), the processor is configured to produce a signal for causing the artificial ventilator to perform low-frequency ventilation.  
	However, Gedeon teaches that it is known to apply low-frequency ventilation during spontaneous respiration (col. 1, lines 33-54).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein in a case where the low-frequency component satisfies a predetermined condition (Shalev as modified by Lisogurski discloses this predetermined condition is breathing spontaneously), the processor is configured to produce a signal for causing the artificial ventilator to perform low-frequency ventilation as taught by Gedeon for the benefit of promoting spontaneous respiration and allowing the patient to breathe freely with a ventilation setting that promotes this.

Regarding claim 18, Shalev discloses the claimed invention substantially as claimed as set forth for claim 7 above. Shalev further discloses wherein, 20when, during the high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor (figure 2, page 19, line 15) (page 16, lines 13-16), the processor uses a low value of the signal in order to detect spontaneous respiration of a patient to whom the artificial ventilator is connected (page 20, lines 15-19). Shalev does not explicitly state that these low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal. 
	However, Lisogurski teaches that it is known to extract low-frequency components of a signal having a frequency lower than a predetermined value utilizing a band-pass filter, a low-pass filter [0077]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein the low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal as taught by Lisogurski for the benefit of easily obtaining desired frequencies for further processing.
Shalev as modified does not explicitly state wherein, in a case where the low-frequency component satisfies a predetermined condition (Shalev as modified by Lisogurski discloses this predetermined condition is breathing spontaneously), the processor is configured to produce a signal for causing the artificial ventilator to perform low-frequency ventilation.  
	However, Gedeon teaches that it is known to apply low-frequency ventilation during spontaneous respiration (col. 1, lines 33-54).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein in a case where the low-frequency component satisfies a predetermined condition (Shalev as modified by Lisogurski discloses this predetermined condition is breathing spontaneously), the processor is configured to produce a signal for causing the artificial ventilator to perform low-frequency ventilation as taught by Gedeon for the benefit of promoting spontaneous respiration and allowing the patient to breathe freely with a ventilation setting that promotes this.

Claims 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Campbell (US 2012/0220845 A1). 
Regarding claim 8, Shalev further discloses wherein the processor is configured to calculate the measurement value of the concentration by acquiring the highest value in the breath (ETCO2; page 18, lines 17-20), but does not explicitly state value is computing using the average of a moving average of a plurality of peaks. 
	However, Campbell teaches that it is known to average end-tidal CO2 (a peak CO2) over a plurality of breaths and thus this would be a moving average of a plurality of peaks [0034].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaley wherein 
8. The gas monitoring system according to claim 1, wherein the processor is configured to calculate the measurement value of the concentration by acquiring the average of a moving average of a plurality of peaks moving average of a plurality of peak values of the signal contained in a predetermined period of time as taught by Campbell to avoid noise, spikes and so forth [0034].

Regarding claim 14, Shalev further discloses wherein the processor is configured to calculate the feature value of the concentration by acquiring the highest value in the breath (ETCO2; page 18, lines 17-20), but does not explicitly state value is computing using the average of a moving average of a plurality of peaks. 
	However, Campbell teaches that it is known to average end-tidal CO2 (a peak CO2) over a plurality of breaths and thus this would be a moving average of a plurality of peaks [0034].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaley wherein 
8. The gas monitoring system according to claim 1, wherein the processor is configured to calculate the measurement value of the concentration by acquiring the average of a moving average of a plurality of peaks moving average of a plurality of peak values of the signal contained in a predetermined period of time as taught by Campbell to avoid noise, spikes and so forth [0034].

Regarding claim 20, Shalev further discloses wherein the processor is configured to calculate the feature value of the concentration by acquiring the highest value in the breath (ETCO2; page 18, lines 17-20), but does not explicitly state value is computing using the average of a moving average of a plurality of peaks. 
	However, Campbell teaches that it is known to average end-tidal CO2 (a peak CO2) over a plurality of breaths and thus this would be a moving average of a plurality of peaks [0034].
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaley wherein 
the processor is configured to calculate the measurement value of the concentration by acquiring the average of a moving average of a plurality of peaks moving average of a plurality of peak values of the signal contained in a predetermined period of time as taught by Campbell to avoid noise, spikes and so forth [0034].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Hok (US 2004/0050142 A1) in view of Leenhover (US 6,390,092 B1).
Regarding claim 10, Shalev as modified discloses the claimed invention substantially as claimed as set forth for claim 2 above but does not explicitly state wherein the processor is configured to display a frequency value corresponding to a cycle of the extracted high-frequency component on the displaying apparatus.  
	However, Leehover teaches that it is known to display an oscillatory frequency which corresponds to a waveform of interest (col. 5, lines 3-11). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev to include the processor is configured to display a frequency value corresponding to a cycle of the extracted high-frequency component on the displaying apparatus as taught by Leenhover for the benefit of providing more information to the clinician treating the patient. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Lisogurski (US 2017/0143277 A1) in view of Colman et al. (US 2010/0317986 A1).
Regarding claim 11, Shalev further discloses wherein, 20when, during the high-frequency oscillatory ventilation performed by the artificial ventilator (page 17, lines 2-19), the command is executed by the processor (figure 2, page 19, line 15) (page 16, lines 13-16), the processor uses a low value of the signal in order to detect spontaneous respiration of a patient to whom the artificial ventilator is connected (page 20, lines 15-19). Shalev does not explicitly state that these low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal. 
	However, Lisogurski teaches that it is known to extract low-frequency components of a signal having a frequency lower than a predetermined value utilizing a band-pass filter, a low-pass filter [0077]. 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein the low values are obtained by extracting a low-frequency component having a frequency that is lower than a predetermined value, from the signal as taught by Lisogurski for the benefit of easily obtaining desired frequencies for further processing.
As modified Shalev does not explicitly state the system 20is configured to calculate a respiration rate based on a cycle of the extracted low-frequency component.  
However Coleman teaches that it is known to calculate a respiration rate from a waveform of CO2 (figure 1 shows breath cycle; [0012]).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev to calculate a respiration rate based on a cycle of the extracted low-frequency component for the benefit of assisting the clinician in treating the patient [0006].

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Palatnik (US 2007/0261698 A1).
Regarding claims 21 and 22, Shalev discloses the claimed inventions of 1 and 7 as set forth above. Shalev further discloses the sensor being a capnograph (page 21, lines 21-23). Shalev does not disclose the structure of the capnograph and thus does not explicitly disclose wherein the sensor includes: a light emitter that is located so as to emit a light beam toward the ex vivo portion of the respiratory circuit, and a light detector that is located so as to receive the light beam after passing through the ex vivo portion.
However, Palatnik teaches a structure of a carbon dioxide sensing device (capnograph) (see figure 2). The sensor (16) includes: a light emitter (46) that is located so as to emit a beam toward the ex vivo portion (18; [0040]) of the respiratory circuit, and a light detector (48) that is located so as to receive the light beam after passing through the ex vivo portion [0038] [0040]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev with the structure of Palatnik for the benefit of providing an electronic device that is structured to be very lightweight, small, self-contained and fully autonomous [0019].

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev (WO 2009/144731 A2) in view of Knodle et al. (US 4,859,858 A).
Regarding claim 23, Shalev further discloses a common circuit (208) but does not explicitly disclose an inspiratory circuit section, and an expiratory section, one end of the common circuit section being bifurcated into the inspiratory circuit section and the expiratory circuit section; the sensor located in the common circuit section of the respiratory circuit.
	However, Knodle teaches it is known to include a common circuit (32) being bifurcated from an inspiratory circuit (34) and an expiratory circuit (35) (see figure 1); the sensor located in the common circuit section of the respiratory circuit (see figure 1). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev wherein an inspiratory circuit section, and an expiratory section, one end of the common circuit section being bifurcated into the inspiratory circuit section and the expiratory circuit section; the sensor located in the common circuit section of the respiratory circuit as taught by Knodle for the benefit of a smaller and lighter analyzer which can be battery powered. (col. 5, lines 22-55).


Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art of Shalev does not disclose or suggest the capnograph is configured to produce a signal corresponding to a concentration of a predetermined gas in a respiratory circuit portion through which both an inspiratory and an expiratory gas flow. The examiner respectfully disagrees. The portion the examiner is relying on is the distal end of the endotracheal tube of Shalev. Exhalation breath passes therethrough to reach the sampling tube and inspiratory breath passes therethrough to reach the patient’s lungs. The instant claim language of claim 1 does not require the sensor itself to be where the inspiratory and expiratory gas pass, but rather the sensor is configured to produce a signal corresponding to a concentration of gas in a respiratory circuit portion. The respiratory circuit portion is where both inspiratory and expiratory gas must pass.
Applicant’s representative asserts that Shalev does not disclose or suggest the features of claim 3, since Lisogurski fails to disclose or suggest detecting spontaneous respiration based on a low frequency component of its low-pass filter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 3 is rejected based on the combination of Shalev with Lisorgurski. Shalev discloses using the low value of the signal to detect spontaneous inspiration and Lisorgurski teaches how to obtain the low value. 
Applicant’s representative asserts that Shalev does not disclose or suggest the features of claim 10, specifically displaying a frequency of an extracted high-frequency component. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 10 is rejected based on the combination of Shalev with Hok and Leenhover. Hok teaches extracting a high frequency component and Leenhover teaches it is known to display a frequency of interest. Thus the examiner maintains the rejection of claim 10. 
Applicant’s representative asserts that Shalev does not disclose or suggest the features of claim 11, specifically measuring respiration rate based on a cycle of the low-frequency component. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Claim 11 is rejected based on the combination of Shalev with Lisogurski and Coleman. Lisogurski teaches extracting desired frequencies from the waveform (the waveform being a CO2 waveform of Shalev), and Coleman teaches calculating respiration rate from a CO2 waveform. Thus the examiner maintains the rejection of claim 11. 
Applicant’s representative asserts that Shalev does not disclose or suggest the features of claim 18, specifically producing a signal to perform low-frequency ventilation if a low-frequency component satisfies a predetermined condition. Shalev discloses the processor uses a low value of the signal in order to detect spontaneous respiration of a patient to whom the artificial ventilator is connected (page 20, lines 15-19). Lisogurski teaches how to obtain low values with a filter [0077]. Gedeon teaches that when spontaneous respiration is detected, it is known to apply low-frequency ventilation (col. 1, lines 33-54). Thus it is the examiner’s position that the combination of references disclose the subject matter of claim 18.
The examiner notes that prior art was not applied to claims 16 nor 17, however both claims were rejected under 112b. It is the examiner’s position that once the 112b issues are addressed the claims would be in condition for allowance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785